DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1 and 2: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and three cushioning elements wherein the cushioning elements comprise steps and wherein the thickness of each cushioning element tapers as described in paragraphs 44-48.
Species B: Figs. 3 and 4: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and three cushioning elements wherein the cushioning elements include tapered ends formed as planar surfaces and do not include steps and wherein the thickness of each cushioning element tapers as described in paragraph 55.
Species C: Figs. 5 and 6: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and three cushioning elements wherein the cushioning elements comprise steps and wherein the thickness of each cushioning element tapers as described in paragraphs 58-59.
Species D: Figs. 7 and 8: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and three cushioning elements wherein the cushioning elements include tapered ends formed as planar surfaces and do not include steps and wherein the thickness of each cushioning element tapers as described in paragraph 61.
Species E: Figs. 9 and 10: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and two cushioning elements wherein the cushioning elements comprise steps and wherein the thickness of each cushioning element tapers as described in paragraphs 64-65.
Species F: Figs. 11 and 12: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and two cushioning elements wherein the cushioning elements include tapered ends formed as planar surfaces and do not include steps and wherein the thickness of each cushioning element tapers as described in paragraphs 69-70.
Species G: Figs. 13 and 14: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a first cushioning element configured to be received within a receptacle formed in a bottom portion of a first cushioning element and wherein the cushioning elements include tapered ends formed as planar surfaces and do not include steps and wherein the thickness of each cushioning element tapers as described in paragraph 75.
Species H: Figs. 15 and 16: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the thickness of the cushioning elements taper as described in paragraphs 82-83.
Species I: Figs. 17 and 18: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and two cushioning elements wherein the thickness of the cushioning elements taper as described in paragraphs 87-88.
Species J: Figs. 19 and 20: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the thickness of the cushioning elements taper as described in paragraphs 92-93.
Species K: Figs. 21 and 22: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the thickness of the cushioning elements taper as described in paragraphs 97-99.
Species L: Figs. 23 and 24: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the thickness of the cushioning elements taper as described in paragraphs 103-104.
Species M: Figs. 25 and 26: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the thickness of the cushioning elements taper as described in paragraphs 107-108.
Species N: Figs. 27 and 28: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the thickness of the cushioning elements taper as described in paragraphs 112-113.
Species O: Figs. 29 and 30: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the thickness of the cushioning elements taper as described in paragraphs 117-118.
Species P: Figs. 31 and 32: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the first cushioning element and the second cushioning element cooperate with the fabric panel to form an A-shaped or inverted V-shaped joint extending along the length of the sole structure wherein the thickness of the cushioning elements changes as described in paragraphs 122-123.
Species Q: Figs. 33 and 34: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the first cushioning element and the second cushioning element cooperate with the fabric panel to form a V-shaped joint extending along the length of the sole structure wherein a channel of the second cushioning element includes a plurality of steps 
Species R: Figs. 35 and 36: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein the first cushioning element and the second cushioning element cooperate with the fabric panel to form an A-shaped or inverted V-shaped joint extending along the length of the sole structure wherein a channel of the first cushioning element includes a plurality of steps 
Species S: Figs. 37, 38, and 39: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein a bottom surface of the first cushioning element includes a plurality of first mating features and a plurality of second mating features are arranged in an alternating series along a length of the first cushioning element wherein the second mating features are defined by planar portions or segments
Species T: Figs. 40, 41, and 42: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein a bottom surface of the first cushioning element includes a plurality of first mating features and a plurality of second mating wherein the mating features transition from a convex profile on a thicker first side to a concave profile on a thinner second side
Species U: Figs. 43, 44, and 45: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein a top surface of the second cushioning elements includes a plurality of third mating features and a plurality of fourth mating features such that the fourth mating features form A-shaped or inverted V-shaped ridges
Species V: Figs. 46, 47, and 48: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein a top surface of the second cushioning elements includes a plurality of third mating features and a plurality of fourth mating features such that the fourth mating features form A-shaped or inverted V-shaped ridges wherein the fabric panel extends a partial length of the joint from the anterior end to the mid-foot region 
Species W: Figs. 49, 50, and 51: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein a top surface of the second cushioning elements includes a plurality of third mating features and a plurality of fourth mating features such that the fourth mating features form A-shaped or inverted V-shaped ridges wherein the fabric panel  is fragmented and includes two separate portions each disposed between opposing pairs of first and third mating features
Species X: Figs. 52, 53, and 54: : an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and a two cushioning elements wherein mating features are formed in a continuous and uninterrupted manner along the length of the first cushioning element and form a series of undulations along the length of the first cushioning element

The species are independent or distinct because as disclosed, the species have mutually exclusive characteristics for each identified species as described in the details of each above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 4, 8, 10, 11, 13, 14, 17, 18, and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the requirement; see MPEP 812.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732